Citation Nr: 1530443	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  15-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful consideration, the Board has determined that a VA medical examination and opinion is appropriate to determine the etiology of the Veteran's claimed toenail fungus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The Board notes the Formal Finding of Unavailability with respect to the Veteran's service treatment records, with the exception of his August 1954 separation examination.  While the separation examination does not document a complaint of, or treatment for, toenail fungus, the Board finds that an examination is still warranted.  The Veteran is certainly competent to report in-service symptoms consistent with toenail fungus.  As a result, an examination is necessary in order to determine the etiology of his claimed toenail fungus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Please take the appropriate steps to ensure that all available service treatment records, to include reserve treatment records, are associated with the claims file.

2.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

 If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

3.  Schedule the Veteran for an examination by an examiner of appropriate knowledge and expertise to provide an opinion on the nature and etiology of the Veteran's claimed toenail fungus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

If a diagnosis of toenail fungus, or any other relevant condition, is made, the examiner should provide a medical opinion on the etiology of the condition.  Based on a review of the record, examination of the Veteran, and consideration of the Veteran's lay statements, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's toenail fungus, or any other relevant diagnosed condition, is causally or etiologically related to the Veteran's period of active service. 

In providing the opinion, the examiner must address the Veteran's statements with respect to in-service symptoms and any continuity of symptomatology.  The examiner may not base his/her opinion solely on the lack of service treatment records or the lack of treatment in the aftermath of separation from service. 

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided. In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

 If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

